Citation Nr: 1103423	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for ototoxicity and vestibulopathy (claimed as imbalance 
in both ears due to medication taken for a condition of the 
blood) due to treatment by VA.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter





ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to May 1949, 
during the World War II Era.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the RO.  

In August 2009, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The Board remanded the case to the RO in October 2009 for 
additional development of the record.

The issue of service connection for hypertension was withdrawn by 
the Veteran and dismissed by the Board in October 2009.  

Further, the RO granted service connection for chronic 
obstructive pulmonary disease in an October 2008 rating decision.  
Therefore, these issues are no longer on appeal.

In December 2010, the Veteran submitted evidence directly to the 
Board, along with a written statement waiving initial review of 
this evidence by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown to have developed additional disability 
manifested by ototoxicity and vestibulopathy that as likely as 
not was directly caused by VA's failure to monitor the Veteran's 
medication levels in a reasonable manner in connection with 
treatment rendered in April and May of 2004.  


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for ototoxicity and 
vestibulopathy (claimed as imbalance in both ears due to 
medication taken for a condition of the blood) due to treatment 
by VA are met.  38 U.S.C.A. §§  1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required.  


II.  1151 Claim

When a Veteran suffers from additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under the provisions of 38 U.S.C.A. § 1151, a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault is necessary for 
entitlement to compensation for claims filed on or after October 
1, 1997, as here.  

The proximate cause of death must also be an event not reasonably 
foreseeable.  Id.; but see generally Brown v. Gardner, 513 U.S. 
115 (1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment).

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the veteran has 
an additional disability or died does not establish cause.  
38 C.F.R. § 3.361 (c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, the Veteran developed ototoxicity and 
vestibulopathy after he received VA treatment for 
bacteremia/septic arthritis in April 2004.  Specifically, the 
Veteran asserts that he would not have developed this additional 
disability if he had been worked up properly and diagnosed 
accordingly.  

In other words, the Veteran claims that he would not have been 
exposed to the risks associated with Gentamicin therapy 
regardless of whether they were explained prior to treatment had 
he not been misdiagnosed.  He also asserts as a corollary 
argument that the Gentamicin was not administered properly.  (See 
May 2009 Hearing Memorandum; July 2010 Informal Hearing 
Presentation).

The April 2004 VA treatment records reflect that the Veteran was 
hospitalized from April 14, 2004 to April 21, 2004 for treatment 
of suspected pseudomonas bacteremia and septic arthritis of the 
left knee.  

An April 14, 2004 bacteriology preliminary report showed 
pseudomonas aeruginosa.  He presented with "[h]ighly suspicious 
for MV anterior leaflet vegetation."  (See April 19, 2004 VA 
treatment record).  The Veteran was prescribed a dose of 
Gentamicin 3mg/kg every 12 hours for a six-week period.  

On May 10, 2004, the Veteran complained of dizziness with 
progressing ataxia.  The Gentamicin therapy was terminated on May 
11, 2004.  

A July 2004 VA treatment record reflects that the Veteran was 
seen by neurology and was diagnosed with vestibulopathy likely 
related to his use of Gentamicin.  

Another July 2004 VA treatment record noted that the Veteran 
"never had bacterial endocarditis, but actually had myxoid 
changes of [mitrial valve]."

An April 2008 written statement from the Veteran's VA primary 
care physician reflects, in part, that the Veteran developed 
chronic vertigo and was found by electronystagomogram to have 
vestibular toxicity, which was known to be associated with 
Gentamicin use.  The Veteran also had significant gait 
instability as a result of treatment.

In a March 2010 VA statement, a VA primary care physician, 
reviewed the claims file and opined that the Veteran had suffered 
additional disabilities due to the care that he received.  He 
further opined that "the care received was appropriate for the 
disease diagnosed and the [V]eteran suffered a side effect of the 
medication necessary for the disease diagnosed, and was therefore 
treated within the standard of care for this diagnosis."  

The VA physician concluded that the disability was not a result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.  

In August 2010, the Board referred the case for a VHA medical 
opinion from an infectious disease specialist.  The specialist 
reviewed the claims file, to include treatment records and noted 
that Pseudomonas aeruginosa bacteremia was present and a T.E.E. 
(trans-esophaged echocardiogram) report was indicative of mitral 
valve vegetation.  She found the diagnosis of endocarditis based 
on the Veteran's clinical presentation, positive blood cultures, 
and the T.E.E. report by the cardiologist.  She added that the 
Veteran developed ototoxicity and vestibulopathy due to 
Gentamicin treatment.  

However, the VA physician stated that the Gentamicin treatment 
for six weeks was necessary and that the high dose treatment was 
appropriate because pseudomonas endocarditis (particularly the 
left side of the heart) involving the mitral valve carried a very 
high mortality, particularly in elderly patients (the Veteran was 
76 years old at the time and his mortality rate was close to 70 
percent).  She added that the treatment failure rate was high and 
valve replacement surgery was usually required.  

The reviewing VA physician concluded that treatment for 
pseudomonas endocarditis with Gentamicin 3mg/kg every 12 hours 
for a six-week period was proper based on the Veteran's clinical 
presentation in April 2004.  She also added that VA treatment was 
the proximate cause of the ototoxicity and vestibulopathy, but 
that such toxicity was anticipated during treatment because of 
the high mortality from such an infection and high rate of 
treatment failure with no suitable alternative treatment option 
other than valve replacement.  She also found no negligence or 
carelessness "if Gentamicin levels were monitored closely." 

The representative essentially asserts in this case that the 
normal standard of care was not observed because there was no 
documentation that the Gentamicin levels were adequately 
monitored and that one report had indicated that the "trough 
level" was "6.2 which was significantly high."  

The Board finds on review of the current record that there is an 
absence of documentation referable to Gentamicin levels (6.2 is 
the only level documented) during the course of the Veteran's 
treatment, albeit, ototoxicity and vestibulopathy are a known 
side effect of such treatment.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1990) (the Board may only consider independent 
medical evidence to support its findings and may not provide its 
own medical judgment in the guise of a Board opinion).  

Thus, on this record, the Board cannot find objective medical 
evidence to establish that the Veteran's Gentamicin levels were 
closely monitored because pertinent documentation is not 
available for review.  Because the recently obtained VA 
specialist could only opine that "if Gentamicin levels were 
monitored closely while he was on treatment then there was no 
negligence or carelessness," the Board concludes that the 
application of the "benefit of the doubt" doctrine must be 
addressed in this case.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, there is no indication that a further attempt to obtain 
additional evidence would be successful.  

In addition, as indicated, the Veteran is entitled to the 
"benefit of the doubt" when there is an approximate balance of 
positive and negative evidence (i.e., where the evidence supports 
the claim or is in relative equipoise, the appellant prevails).  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Thus, on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran's ototoxicity and 
vestibulopathy as likely as not are the proximate result of VA's 
failure to exercise a reasonable degree of care in monitoring the 
medication levels during the period of treatment in question.  

In resolving all reasonable doubt in the Veteran's favor, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
ototoxicity and vestibulopathy is warranted.   


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for ototoxicity and vestibulopathy (claimed as imbalance 
in both ears due to medication taken for a condition of the 
blood) due to treatment by VA is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


